EXHIBIT 10.1

 

NON-EMPLOYEE DIRECTOR

 

PHANTOM STOCK UNIT AGREEMENT

 

THIS PHANTOM STOCK UNIT AGREEMENT (the “Agreement”), dated as of this 22nd day
of June, 2005, by and between Arden Group, Inc., a Delaware corporation (the
“Company”), and Steven C. Gordon (the “Unit Holder”), is made with reference to
the following facts:

 

A.                                   The Company is desirous of providing
additional incentives to the Unit Holder in rendering services as a non-employee
director of the Company and, in order to accomplish this result, has determined
to grant the Unit Holder phantom stock units representing the right to receive a
cash payment on the terms and conditions set forth herein.

 

B.                                     The Unit Holder is desirous of accepting
said right on the terms and conditions set forth herein.

 

NOW, THEREFORE, it is agreed as follows:

 


1.                                       GRANT.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE COMPANY HEREBY GRANTS TO THE UNIT HOLDER TEN THOUSAND (10,000)
UNITS EXERCISABLE FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT DURING A PERIOD COMMENCING ON THE DATE HEREOF AND EXPIRING AT THE
CLOSE OF BUSINESS ON JUNE 22, 2010 (THE “EXPIRATION DATE”).  EACH UNIT HEREUNDER
REPRESENTS THE RIGHT TO RECEIVE AN AMOUNT EQUAL TO THE EXCESS OF (I) THE FAIR
MARKET VALUE (AS DEFINED BELOW) OF ONE SHARE OF THE CLASS A COMMON STOCK, $.25
PAR VALUE PER SHARE, OF THE COMPANY (THE “CLASS A COMMON STOCK”) ON THE DATE
UPON WHICH THE UNIT HOLDER EXERCISES SUCH UNIT OVER (II) $78.43 (THE “BASE
PRICE”), REPRESENTING THE FAIR MARKET VALUE OF ONE SHARE OF THE CLASS A COMMON
STOCK ON THE EFFECTIVE DATE HEREOF.


 


(B)                                 FOR PURPOSES OF THIS AGREEMENT, “FAIR MARKET
VALUE OF ONE SHARE OF CLASS A COMMON STOCK” SHALL MEAN (I) IF THE CLASS A COMMON
STOCK IS THEN LISTED ON A NATIONAL SECURITIES EXCHANGE, THE CLOSING SALES PRICE
OF THE CLASS A COMMON STOCK ON THE DAY SUCH VALUE IS DETERMINED ON THE PRINCIPAL
SECURITIES EXCHANGE ON WHICH SUCH STOCK IS THEN LISTED, OR IF THERE IS NO
REPORTED SALE ON THAT DAY, THE AVERAGE OF THE BID AND ASKED QUOTATIONS ON SUCH
EXCHANGE ON THAT DAY, OR (II) IF THE CLASS A COMMON STOCK IS THEN PUBLICLY
TRADED IN THE NASDAQ NATIONAL MARKET SYSTEM, THE CLOSING SALES PRICE OF THE
CLASS A COMMON STOCK AS REPORTED BY THE NASDAQ NATIONAL MARKET SYSTEM ON THE DAY
SUCH VALUE IS DETERMINED, OR IF THERE IS NO REPORTED SALE ON THAT DAY, THE
AVERAGE OF THE BID AND ASKED QUOTATIONS ON THAT DAY, OR (III) IF THE CLASS A
COMMON STOCK IS THEN PUBLICLY TRADED IN THE OVER-THE-COUNTER MARKET (OTHER THAN
THE NASDAQ NATIONAL MARKET SYSTEM), THE MEAN BETWEEN THE CLOSING BID AND ASKED
PRICES OF THE CLASS A COMMON STOCK IN THE OVER-THE-COUNTER MARKET ON THE DAY
SUCH VALUE IS DETERMINED OR, IF NO SHARES WERE TRADED THAT DAY, ON THE NEXT
PRECEDING DAY ON WHICH THERE WAS SUCH A TRADE, OR (IV) IF THE CLASS A COMMON
STOCK IS NOT THEN SEPARATELY QUOTED OR PUBLICLY TRADED, THE FAIR MARKET VALUE ON
THE DATE SUCH VALUE IS TO BE DETERMINED, AS DETERMINED IN GOOD FAITH BY THE
BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”).


 


2.                                       EXERCISE OF UNITS.


 


(A)                                  THE UNIT HOLDER MAY ELECT TO BE PAID FOR
ANY THEN VESTED UNIT BY TIMELY DELIVERING OR MAILING TO THE COMPANY (IN
ACCORDANCE WITH PARAGRAPH 10 BELOW), ATTENTION: CHIEF EXECUTIVE OFFICER AND
CHIEF FINANCIAL OFFICER, A NOTICE OF EXERCISE, IN THE FORM PRESCRIBED BY THE

 

--------------------------------------------------------------------------------


 


COMPANY, STATING THEREIN THAT THE UNIT HOLDER HAS ELECTED TO EXERCISE HIS UNITS
AND SPECIFYING THEREIN THE NUMBER OF VESTED UNITS FOR WHICH HE IS ELECTING TO BE
PAID.  THE EXERCISE OF ANY UNITS SHALL NOT BE DEEMED EFFECTIVE UNLESS AND UNTIL
THE UNIT HOLDER HAS COMPLIED WITH ALL OF THE PROVISIONS OF THIS PARAGRAPH 2(A). 
UPON AN EFFECTIVE EXERCISE OF ANY ONE OR MORE UNITS, THE COMPANY SHALL
THEREAFTER PAY THE UNIT HOLDER IN COMPLETE SATISFACTION OF EACH UNIT WITH
RESPECT TO WHICH SUCH RIGHT AND OPTION HAS BEEN EXERCISED AN AMOUNT EQUAL TO: 
(I) THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON THE DATE OF EXERCISE
OF SUCH RIGHT AND OPTION MINUS (II) THE BASE PRICE.  SUCH PAYMENT SHALL BE MADE
TO THE UNIT HOLDER WITHIN 30 DAYS AFTER THE EXERCISE OF SUCH RIGHT AND OPTION.


 


(B)                                 NO UNITS SHALL VEST OR BECOME EXERCISABLE
DURING THE FIRST YEAR FROM THE DATE OF GRANT HEREOF; THEREAFTER UNITS SHALL VEST
AND BECOME EXERCISABLE IN INSTALLMENTS AS TO (I) NO MORE THAN TWENTY-FIVE
PERCENT (25%) OF THE TOTAL NUMBER OF UNITS SUBJECT TO THIS AGREEMENT DURING THE
SECOND YEAR FROM THE DATE HEREOF, (II) NO MORE THAN FIFTY PERCENT (50%) OF THE
TOTAL NUMBER OF UNITS SUBJECT TO THIS AGREEMENT DURING THE THIRD YEAR FROM THE
DATE HEREOF, (III) NO MORE THAN SEVENTY-FIVE PERCENT (75%) OF THE TOTAL NUMBER
OF UNITS SUBJECT TO THIS AGREEMENT DURING THE FOURTH YEAR FROM THE DATE HEREOF,
AND (IV) ALL UNITS SUBJECT TO THIS AGREEMENT FROM AND AFTER THE FOURTH
ANNIVERSARY OF THE DATE HEREOF.  NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME
PRIOR TO THE VESTING IN FULL OF ALL UNITS THE UNIT HOLDER’S SERVICE AS A MEMBER
OF THE BOARD IS TERMINATED DUE TO THE UNIT HOLDER’S DEATH OR DISABILITY (AS
DISABILITY IS DEFINED PARAGRAPH 4 BELOW), THEN ALL UNEXERCISED UNITS COVERED
HEREBY THAT HAVE NOT VESTED AND BECOME EXERCISABLE AS OF THE EFFECTIVE DATE OF
THE UNIT HOLDER’S TERMINATION OF SERVICE DUE TO DEATH OR DISABILITY SHALL BE
DEEMED TO HAVE VESTED AND BECOME IMMEDIATELY EXERCISABLE IN FULL EFFECTIVE ON
AND AS OF SUCH DATE OF TERMINATION OF SERVICE.


 


(C)                                  IN CONNECTION WITH THE EXERCISE OF ANY ONE
OR MORE UNITS AND AS A CONDITION TO DELIVERY OF ANY PAYMENT TO WHICH THE UNIT
HOLDER IS ENTITLED UPON SUCH EXERCISE, THE COMPANY MAY WITHHOLD FROM SUCH
PAYMENT AN AMOUNT SUFFICIENT TO SATISFY ALL CURRENT OR ESTIMATED FUTURE FEDERAL,
STATE AND LOCAL WITHHOLDING TAX REQUIREMENTS (IF ANY) AND FEDERAL SOCIAL
SECURITY OR OTHER TAXES OR OTHER TAX REQUIREMENTS RELATING THERETO (IF ANY).


 


3.                                       TERMINATION.  ALL UNEXERCISED UNITS
SHALL AUTOMATICALLY AND WITHOUT NOTICE TERMINATE AND BECOME NULL AND VOID AT THE
TIME OF THE EARLIEST TO OCCUR OF THE FOLLOWING:


 


(A)                                  THE EXPIRATION DATE;


 


(B)                                 THE EXPIRATION OF 30 DAYS FROM THE DATE OF
TERMINATION (OTHER THAN A TERMINATION DESCRIBED IN SUBPARAGRAPH (C) BELOW OR ON
ACCOUNT OF DEATH OR DISABILITY, AS DEFINED IN PARAGRAPH 4 BELOW, OF THE UNIT
HOLDER WHILE A MEMBER OF THE BOARD) OF THE UNIT HOLDER’S SERVICE AS A MEMBER OF
THE BOARD, OR, IF THE UNIT HOLDER SHALL DIE DURING SUCH 30-DAY PERIOD, THE
EXPIRATION OF ONE YEAR FOLLOWING THE DATE OF THE UNIT HOLDER’S DEATH; PROVIDED
THAT NO ADDITIONAL UNITS SHALL VEST OR BECOME EXERCISABLE DURING SUCH 30-DAY OR
ONE YEAR PERIOD, AS THE CASE MAY BE;


 


(C)                                  THE DATE OF TERMINATION OF THE UNIT
HOLDER’S SERVICE AS A MEMBER OF THE BOARD, IF SUCH TERMINATION OF SERVICE IS DUE
TO THE REMOVAL OF THE UNIT HOLDER FROM THE BOARD FOR CAUSE (THE BOARD SHALL HAVE
THE RIGHT TO DETERMINE WHETHER THE UNIT HOLDER HAS BEEN REMOVED FOR CAUSE AND
THE DATE OF SUCH REMOVAL, SUCH DETERMINATION OF THE BOARD TO BE FINAL AND
CONCLUSIVE); AND


 


(D)                                 ANY OF THE EVENTS AS DESCRIBED IN PARAGRAPH
7 BELOW.


 

Nothing contained in this Agreement shall obligate the Company or any of its
subsidiary corporations to continue to employ or engage the services of the Unit
Holder in any capacity, nor

 

2

--------------------------------------------------------------------------------


 

confer upon the Unit Holder any right to continue on the Board or in any other
capacity with the Company or its subsidiary corporations, nor limit in any way
the right of the Company or its subsidiary corporations to amend, modify or
terminate at any time the Unit Holder’s arrangements, if any, with the Company.

 


4.                                       PAYMENT UPON DEATH OR DISABILITY.  UPON
THE TERMINATION OF THE SERVICE OF THE UNIT HOLDER AS A MEMBER OF THE BOARD DUE
TO THE DEATH OF THE UNIT HOLDER OR DISABILITY OF THE UNIT HOLDER WITHIN THE
MEANING OF SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE BOARD SHALL HAVE THE RIGHT TO DETERMINE WHETHER THE UNIT HOLDER’S
TERMINATION IS ATTRIBUTABLE TO A DISABILITY OF THE UNIT HOLDER WITHIN THE
MEANING OF SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
SUCH DETERMINATION OF THE BOARD TO BE FINAL AND CONCLUSIVE), WHILE SERVING IN
SUCH CAPACITY, ALL UNEXERCISED UNITS COVERED HEREBY THAT HAVE NOT VESTED AND
BECOME EXERCISABLE AS OF THE EFFECTIVE DATE OF THE UNIT HOLDER’S TERMINATION OF
SERVICE FOR DEATH OR DISABILITY SHALL VEST AND BECOME IMMEDIATELY EXERCISABLE
AND DEEMED EXERCISED IN FULL EFFECTIVE AS OF SUCH DATE OF TERMINATION OF SERVICE
AND THE COMPANY SHALL PAY SUCH UNIT HOLDER (OR THE LEGAL REPRESENTATIVE OF THE
ESTATE OF THE DECEASED UNIT HOLDER OR THE PERSON OR PERSONS WHO ACQUIRE THE
RIGHT TO RECEIVE PAYMENT FOR A UNIT BY BEQUEST OR INHERITANCE OR REASON OF THE
DEATH OF THE UNIT HOLDER; HEREINAFTER “SUCCESSOR”), IN COMPLETE SATISFACTION OF
ALL UNEXERCISED UNITS HELD BY SUCH UNIT HOLDER ON THE DATE OF SUCH TERMINATION
OF SUCH SERVICE OF THE UNIT HOLDER, AN AMOUNT DETERMINED IN THE MANNER SET FORTH
IN PARAGRAPH 2 ABOVE AS IF THE UNIT HOLDER HAD EXERCISED THE RIGHT AND OPTION TO
BE PAID FOR ALL THEN UNEXERCISED UNITS HELD BY THE UNIT HOLDER ON THE DATE OF
SUCH SERVICE TERMINATION.  SUCH PAYMENT SHALL BE MADE BY THE COMPANY TO THE UNIT
HOLDER OR THE UNIT HOLDER’S SUCCESSOR, AS THE CASE MAY BE, WITHIN 30 DAYS AFTER
THE DATE OF SUCH TERMINATION.


 


5.                                       NON-ASSIGNABILITY.  THE UNIT HOLDER
SHALL NOT TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE IN ANY MANNER THIS AGREEMENT
OR ANY OF THE RIGHTS AND PRIVILEGES GRANTED HEREBY OTHER THAN BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION.  UNITS ARE EXERCISABLE DURING THE UNIT
HOLDER’S LIFETIME ONLY BY THE UNIT HOLDER.  UPON ANY ATTEMPT BY THE UNIT HOLDER
TO TRANSFER THIS AGREEMENT OR ANY RIGHT OR PRIVILEGE GRANTED HEREBY (INCLUDING
WITHOUT LIMITATION ANY UNITS) OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION AND CONTRARY TO THE PROVISIONS HEREOF, THIS AGREEMENT AND SAID
RIGHTS AND PRIVILEGES SHALL IMMEDIATELY BECOME NULL AND VOID.


 


6.                                       ANTI-DILUTION.  IN THE EVENT THAT THE
SHARES OF CLASS A COMMON STOCK SUBJECT TO THIS AGREEMENT SHALL BE CHANGED INTO
OR EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES OF STOCK OR OTHER
SECURITIES OF THE COMPANY OR OF ANOTHER CORPORATION (WHETHER BY REASON OF
MERGER, CONSOLIDATION, RECAPITALIZATION, RECLASSIFICATION, SPLIT-UP, COMBINATION
OF SHARES, OR OTHERWISE) OR IF THE NUMBER OF SUCH SHARES OF CLASS A COMMON STOCK
SHALL BE INCREASED SOLELY THROUGH THE PAYMENT OF A STOCK DIVIDEND, THEN THERE
SHALL BE MADE AN APPROPRIATE ADJUSTMENT (A) IN THE NUMBER OF UNITS THEN COVERED
HEREBY, (B) TO THE BASE PRICE AND (C) TO THE OTHER TERMS AS MAY BE NECESSARY TO
REFLECT THE FOREGOING EVENTS.  IN THE EVENT THERE SHALL BE ANY OTHER CHANGE IN
THE NUMBER OR KIND OF THE OUTSTANDING SHARES OF STOCK OF THE COMPANY SUBJECT TO
THIS AGREEMENT OR IF A NON-RECURRING DIVIDEND OR DISTRIBUTION OF NON-CASH ASSETS
IS PAID BY THE COMPANY TO ITS CLASS A SHAREHOLDERS, THEN IF THE BOARD, IN ITS
SOLE DISCRETION, DETERMINES THAT SUCH CHANGE EQUITABLY REQUIRES AN ADJUSTMENT IN
THIS AGREEMENT, SUCH ADJUSTMENTS SHALL BE MADE IN ACCORDANCE WITH SUCH
DETERMINATION.  THE FOREGOING ADJUSTMENTS SHALL BE MADE IN A MANNER THAT WILL
CAUSE THE RELATIONSHIP BETWEEN THE AGGREGATE APPRECIATION IN A SHARE OF CLASS A
COMMON STOCK AND THE INCREASE IN VALUE OF EACH UNIT GRANTED HEREUNDER TO REMAIN
UNCHANGED AS A RESULT OF THE APPLICABLE TRANSACTION.


 


7.                                       TERMINATION UPON MERGER.  IN THE EVENT
THAT (A) THE COMPANY MERGES WITH OR INTO ANY OTHER CORPORATION, CONSOLIDATES
WITH ANY OTHER CORPORATION, OR SELLS SUBSTANTIALLY ALL OF ITS ASSETS AND
BUSINESS TO ANOTHER CORPORATION AND, IN ANY SUCH CASE, STOCKHOLDERS OF THE
COMPANY IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE TRANSACTION OWN LESS THAN
FIFTY PERCENT (50%) OF

 

3

--------------------------------------------------------------------------------


 


THE OUTSTANDING VOTING SECURITIES OF THE SURVIVING OR ACQUIRING CORPORATION
IMMEDIATELY AFTER CONSUMMATION OF THE TRANSACTION, OR (B) THE INCLUSION OF THE
COMPANY’S CLASS A COMMON STOCK (OR ANY OTHER CAPITAL STOCK INTO WHICH THE
CLASS A COMMON STOCK IS CHANGED) IN THE NASDAQ STOCK MARKET IS TERMINATED, THE
UNIT HOLDER SHALL BE PAID THE AMOUNT PROVIDED IN PARAGRAPH 2 ABOVE FOR ALL THEN
FULLY VESTED UNEXERCISED UNITS THEN HELD BY HIM IN THE MANNER PROVIDED IN SAID
PARAGRAPH 2 AS IF SUCH UNIT HOLDER HAD EXERCISED HIS RIGHT AND OPTION TO BE PAID
FOR ALL OF SUCH THEN FULLY VESTED UNITS IMMEDIATELY PRIOR TO THE EFFECTIVENESS
OF SUCH MERGER OR CONSOLIDATION, CONSUMMATION OF SUCH SALE OR SUCH TERMINATION
OF INCLUSION IN THE NASDAQ STOCK MARKET AND ALL OF THE UNITS SHALL TERMINATE
UPON SUCH EFFECTIVENESS, CONSUMMATION OR TERMINATION.


 


8.                                       RIGHTS UNFUNDED.  THE UNIT HOLDER
UNDERSTANDS THAT THE RIGHTS PROVIDED FOR HEREUNDER ARE UNFUNDED AND THE COMPANY
HAS NOT MADE, AND HAS NO OBLIGATION TO MAKE, ANY PROVISION WITH RESPECT TO
SEGREGATING ASSETS OF THE COMPANY FOR PAYMENT OF ANY BENEFITS HEREUNDER.  THE
UNIT HOLDER FURTHER UNDERSTANDS THAT HE HAS NO INTEREST IN ANY PARTICULAR ASSET
OF THE COMPANY BY REASON OF THIS AGREEMENT BUT ONLY THE RIGHTS OF A GENERAL
UNSECURED CREDITOR WITH RESPECT TO HIS RIGHTS UNDER THIS AGREEMENT.


 


9.                                       NO RIGHTS AS A STOCKHOLDER.  NEITHER
THE UNIT HOLDER NOR ANY OTHER PERSON LEGALLY ENTITLED TO EXERCISE ANY UNITS
HEREUNDER SHALL HAVE ANY RIGHTS OF A STOCKHOLDER BY VIRTUE OF THE GRANT, VESTING
OR EXERCISE OF A UNIT.


 


10.                                 NOTICES.  WHENEVER UNDER THIS AGREEMENT
NOTICE IS REQUIRED TO BE GIVEN IN WRITING, IT SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN UPON PERSONAL DELIVERY, ONE BUSINESS DAY FOLLOWING DEPOSIT WITH A
NATIONALLY RECOGNIZED AIR COURIER GUARANTEEING OVERNIGHT DELIVERY, OR THREE
BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL IF MAILED BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY AT THE ADDRESS SET FORTH BELOW
OR TO THE UNIT HOLDER AT THE ADDRESS SET FORTH ON THE LAST PAGE HEREOF (OR TO
SUCH OTHER ADDRESS AS EITHER PARTY SHALL HAVE INDICATED TO THE OTHER PARTY BY
NOTICE IN ACCORDANCE WITH THIS PARAGRAPH):


 

Company:                                                                                         
Arden Group, Inc.
2020 South Central Avenue
Compton, California 90220
Attention: Chief Executive Officer and
Chief Financial Officer

 

For purposes hereof, a “business day” is any day other than a Saturday, Sunday
or a holiday in the State of California.

 


11.                                 BENEFIT.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, THIS AGREEMENT SHALL BE BINDING UPON AND SHALL OPERATE FOR THE
BENEFIT OF THE COMPANY AND THE UNIT HOLDER AND HIS SUCCESSORS.


 


12.                                 GOVERNING LAW.  THIS AGREEMENT AND ANY
RIGHTS AND OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


 


13.                                 ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO REGARDING UNITS BASED ON THE
COMPANY’S CLASS A COMMON STOCK AND SUPERSEDES ANY AND ALL PRIOR OR
CONTEMPORANEOUS WRITTEN OR ORAL AGREEMENTS OR DISCUSSIONS BETWEEN THE PARTIES
AND ANY OTHER PERSON OR LEGAL ENTITY CONCERNING THE TRANSACTIONS CONTEMPLATED
HEREIN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT CANNOT BE
AMENDED OR MODIFIED EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTIES
HERETO.


 


14.                                 CONSTRUCTION.  THE HEADINGS OF THE
PARAGRAPHS ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.  IF ANY OF THE

 

4

--------------------------------------------------------------------------------


 


PROVISIONS OF THIS AGREEMENT SHALL BE UNLAWFUL, VOID OR FOR ANY REASON
UNENFORCEABLE, THEY SHALL BE DEEMED SEPARABLE FROM, AND SHALL IN NO WAY AFFECT
THE VALIDITY OR ENFORCEABILITY OF, THE REMAINING PROVISIONS OF THIS AGREEMENT.


 


15.                                 FURTHER ACTS.  THE PARTIES HERETO AGREE TO
EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AS MAY BE REASONABLY NECESSARY TO
CARRY OUT THE INTENT OF THIS AGREEMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ARDEN GROUP, INC.

UNIT HOLDER:

 

 

 

 

By:

/s/BERNARD BRISKIN

 

/s/STEVEN C. GORDON

 

 

Steven C. Gordon

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------